Citation Nr: 0124138	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, (PTSD), on appeal from the date of the original 
grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in October 1996 granted service 
connection for post traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling from August 30, 1996.  A 
rating decision in March 1999 increased the evaluating for 
PTSD to 30 percent from August 30, 1996.

The appellant testified in at a hearing at the RO before the 
undersigned in August 1999.  A copy of the hearing transcript 
is in the claims folder.

This case was remanded for further development in October 
1999.  It was returned to the Board in July 2001.


FINDING OF FACT

The veteran's PTSD is manifested primarily by an irritable 
mood, startle response, violent nightmares, depression, 
anger, guilt, flashbacks, isolation, and sleep disturbance 
and results in no more than definite social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
post-traumatic stress disorder, have not been met.  
38 U.S.C.A. §  1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received a VA PTSD examination in September 1996.  
He reported that after service, he had worked in shipping and 
truck driving.  He reported that he had finished the 10th 
grade.  He stated he experienced recurrent nightmares of a 
boy's brain blown out.  Helicopters bothered him and he did 
not like the smell of burnt motor oil.  He did not sit where 
he could not see a door and he did not let anybody come 
behind him.  He became easily startled and could not stand 
crowds.  He avoided family gatherings.  He stated he could 
not get enough sleep.  He felt depressed off and on but 
denied current suicide ideas.  He had problems with 
concentration.  He felt angry about wars and he had 
occasional angry attacks.

The veteran was alert and oriented to time, place, person.  
His affect was constricted.  His mood was irritable.  His 
thoughts were coherent and logical.  He denied suicidal ideas 
or plans.  He denied homicidal ideas.  He had no flight of 
ideas or loose associations.  His concentration test was done 
correctly.  Immediate retention and recall was good for six 
digits forward and good for 3 digits backwards.  His 5 minute 
recall was good for 3 out of 3 objects.  He remembered last 
presidents.  Similarities questions were answered correctly.  
His abstraction was good.  His judgment was good.  His 
insight was fairly good.  The diagnosis was PTSD, delayed 
type.  The Global Assessment of Functioning (GAF) score was 
75.      

Statements dated in November 1997 were received from the 
veteran's daughter and spouse.  They described his nightmares 
and indicated that he did not like to do anything involving a 
crowd.  His daughter indicated that his condition had 
gradually worsened and he had become very anxious and he was 
screaming and frightening people.  His spouse said that he 
had become a totally different person with a bad temper.  He 
was very jumpy.  He hardly went out and did not like to be 
around people.  She also claimed the nightmares had worsened.

The veteran was treated intermittently at a VA facility from 
1997 to 2000 for various disorders, to include his 
psychiatric illness.  When seen in January and April 2000 the 
assessments were PTSD and a GAF of 61 was assigned.  

The veteran received a VA PTSD examination in March 1999.  He 
stated that in Vietnam he was in direct combat and saw a lot 
of people killed, a lot of dead bodies, and body parts.  
These experiences affected him with feelings of detachment, 
alienation, numbness of responses, depression, and insomnia.  
After service he had had a number of jobs, including shipping 
plastic supplies for 17 years and working as a truck driver 
for 8 years.  He stated that he started to have nightmares 
and flashbacks about his traumatic Vietnam experiences 
following his tour in Vietnam, which have persisted.  PTSD 
was diagnosed in 1995 at a private facility and since then he 
had received therapy at the facility from two psychologists.  

The veteran complained of nightmares, flashbacks about his 
Vietnam experiences, bad dreams, isolation, anger and guilt, 
quick temper, intrusive thoughts, and stated that he could 
not stand being around crowds.  He avoided war movies and 
feelings or situations that aroused recollection of his 
traumatic was experiences.  

On mental status evaluation, the veteran was alert but hyper 
alert with an increased startle response.  His affect was 
constricted and he exhibited irritability and poor 
concentration every now and then.  His speech was spontaneous 
and relevant and he denied hallucinations and no homicidal or 
suicidal ideations were elicited.  His orientation and memory 
were preserved.  His insight and judgment were intact.  He 
was advised to continue outpatient treatment.  The Diagnosis 
was PTSD, delayed type.  His GAF was 60, moderate symptoms 
with moderate impairment in his social and industrial 
adaptability.  

A rating decision in March 1999 increased the evaluation for 
PTSD to 30 percent from August 30, 1996.

The veteran testified at hearing before the undersigned 
member of the Board sitting at the RO in August 1999.  He 
stated that he had depression, nightmares, and some 
flashbacks.  He had nightmares 2, 3, or 4, times a week 
depending on depression. Sometimes he had problems with 
memory and concentration and he would forget things that 
people told him.  He and his wife did not socialize much.  He 
worked as a truck driver and switched to the night shift so 
as not to have to deal with too many people.  His wife would 
not sleep with him because of violent actions while have a 
nightmare.  He had been married 29 years.  He was receiving 
treatment at the VA Hospital.  He stated that his depression 
was always there to some degree.  He claimed suicidal 
thoughts.  He only had 4 to 5 hours of sleep a night because 
of the nightmares.  He had missed a few days of work because 
of his psychiatric symptoms.   

In an October 1999 letter the veteran indicated that all his 
treatment was at the VA medical facility.

The veteran underwent a VA PTSD examination in Janaury 2001.  
The claims folder was reviewed prior to the examination.  He 
had not been admitted to any psychiatric hospital for PTSD.  
At this time he was taking sleep medication for nightmares 
and he had an appointment to start counseling for his PTSD at 
the VA hospital. 

The veteran stated that he had been working full time as a 
truck driver.  At this time he could only work at nighttime.  
He could not work in any type of office because he became 
easily upset, irritable, and angry.  He had worked as a truck 
driver on and off for 27 years.  He had worked his present 
job for the last five years.  It was difficult for him to 
drive the truck and he found the work very stressful, 
particularly because of his nightmares about the Vietnam War.  
He had been married for the last 31 years.  He claimed a 
decreasing sexual drive because of these nightmares.  He 
stated that when he had a nightmare his wife left the bed.  
He got along well with his daughter who was 30.  

The veteran complained about poor sleep, three to five hours 
a night.  He had had sleeping problems because of the 
nightmares for the last twenty years.  Because of the poor 
sleep, it was difficult for him to function the next day.  He 
had recurrent thoughts about combat almost every day.  He had 
nightmares three to four times a week where he usually saw 
dead people and heard the sounds of helicopters and 
firefights.  He became easily irritable and anxious and at 
times he felt depressed.  It was very difficult for him to 
talk about Vietnam to other people.

During the interview, the veteran was cooperative but at 
times his mood was very irritable and anxious.  He denied 
auditory or visual hallucinations.  His affect was 
appropriate.  He was somewhat jittery at times.  He had a 
startle response to some noises at times.  His memory was 
fair for recent and remote events.  He denied suicidal or 
homicidal ideas.  He was alert and oriented to time, place, 
and person.  Calculation was fair.  He had good insight and 
judgment.  The diagnosis was PTSD with depression and 
anxiety.  It was the examiner's impression that the veteran's 
main psychological stressor was related to his combat 
experiences.  He also had difficulty because of his irritable 
mood, anxiety, and difficulty getting along with people on 
the job.  He also had difficulty to function on the job 
because of his nightmares and poor sleep. His GAF was 60.

It was the examiner's impression that the veteran was 
suffering with PTSD. At this time, he had frequent 
nightmares, poor sleep, and irritable mood.  He had 
difficulty getting along with people.  He had few friends.  
His PTSD appeared to be moderately severe.  He was not 
psychotic, suicidal, or assaultive.  It was recommended that 
he continue his counseling for PTSD at the VA Mental Hygiene 
Clinic.  He had moderate social and industrial impairment. 

Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The RO has not had the opportunity to review 
the veteran's claim under the new regulations.  

In this regard, the Board notes that the veteran was informed 
in the statement of the case (SOC) in August 1997 and the 
supplemental statements of the case issued is April 1998, 
March 1999, February 2000, July 2000, and February 2001 of 
the requirements necessary to establish his claims.  
Additionally, the VA has obtained the treatment records 
identified by the veteran.  During the appeal the veteran has 
testified at a hearing.  Also, the veteran has undergone 
several VA examinations during the appeal period.  
Consequently, the Board concludes that the VA has met its 
duty to assist the veteran in the development of his rating 
claim under the VCAA and the implementing regulations.  As 
such, this decision is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.7 (2000) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

The veterans PTSD disorder is evaluated under Diagnostic code 
9411.  Effective November 7, 1996, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  61 
Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). 61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected adjustment disorders codified at 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (2000). 

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 30 percent evaluation 
is warranted, when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment. See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). See also Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. 

To summarize, lay testimony and statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this regard, the current medical evidence including the 
three recent VA examinations showed that the veteran's 
primary symptoms are nightmares, sleep disturbance, anxiety, 
irritability, jittery, anger, guilt, a startle reaction, a 
quick temper, flashbacks, isolation and depression.  When 
examined in September 1996, the GAF was 75 which is 
indicative of slight impairment in social and occupational 
functioning.  Following 

The March 1999 VA examination also showed that the veteran 
was hyper alert and his affect was constricted.  Although the 
veteran reported poor concentration, it was only every now 
and then.  Additionally, there was no impairment in 
orientation or memory and judgment and insight were intact.  
Furthermore the examiner indicated that the PTSD caused only 
moderate social and industrial impairment.  

The January 2001 VA examination again showed that the veteran 
was depressed, very anxious, irritable, jittery, and had a 
startle response.  However, there were no hallucinations and 
his affect was appropriate.  His memory was fair and there 
was no impairment in orientation.  Additionally, his affect 
was described as appropriate.  Also, his insight and judgment 
were good. The examiner indicated that there was moderately 
severe impairment with a GAF of 60 which translates to 
moderate symptoms.  After reviewing the record it is the 
Board's judgment that the preponderance of the evidence shows 
that the degree of disability resulting from the PTSD is not 
productive of considerable social and industrial impairment 
under the old rating criteria and does not satisfy the 
criteria for a 50 percent rating under the revised rating 
criteria.  The 30 percent currently in effect is the highest 
rating warranted during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

An increased rating for PTSD, currently evaluated as 30 
percent disabling, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

